DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 04/13/2022. Claims 1-20 are acknowledge as pending in this application with claim 1 is  amended and claims 2-20 are newly added. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
There was no Objections in the Non Rejection filed on 01/13/2022. Further, the applicant amendment filed on 04/13/2022 have raised new Drawing Objections, Claim Rejections 112a and 112b.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 5 recites the limitation “wherein the rear back surface is configured to substantially align with the rear base surface, in each of the first and second positions, along a plane extending in the heightwise direction” in lines 1-3. As shown in FIGS. 11A and 11B, the rear back surface is aligned with the rear base surface when the bottom of the back module mates with a top portion of the base module behind the sear and the back module is rotated fully upright (e.g. “first position”) (see FIGS. 11A-11B, Applicant’s argument, Page 8 of 9, “as illustrated in FIGS. 11A-B of the present application, the bottom of the back module mates with a top portion of the base module behind the seat when the back module is rotated fully upright (e.g., a "first position"), and the rear of the back module is substantially flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position")”). However, as shown in FIGS. 11A-11B, the rear back surface is not aligned with the rear base surface when the rear of the back module is flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position") (see FIGS. 11A-11B, Applicant’s specification, Para [00131] “back module is shown tilted all the way rearwards about folding hinge system 1102 until the rearmost surface of back module 104 contacts the rearmost surface of base module 102”, Applicant’s argument, Page 8 of 9, “as illustrated in FIGS. 11A-B of the present application, the bottom of the back module mates with a top portion of the base module behind the seat when the back module is rotated fully upright (e.g., a "first position"), and the rear of the back module is substantially flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position")”). In other word, there is no drawing support for the rear back surface is aligned with the rear base surface in the second position.
Claim 10 recites the limitation “wherein the substantially planar seat mating surface of the back module is configured to substantially align, in each of the first and second positions, with the first seat portion along a plane extending in the lengthwise direction” in lines 1-3. There is no element for the substantially planar seat mating surface of the back module. In addition, even when the Examiner take the position that the substantially planar seat mating surface of the back module is equivalent with the bottom surface of the back module, as shown in FIGS. 11A and 11B, the substantially planar seat mating surface of the back module is aligned with the first seat portion along a plane extending in the lengthwise direction only when the rear of the back module is flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position") (see FIGS. 11A-11B, Applicant’s specification, Para [00131] “back module is shown tilted all the way rearwards about folding hinge system 1102 until the rearmost surface of back module 104 contacts the rearmost surface of base module 102”, Applicant’s argument, Page 8 of 9, “as illustrated in FIGS. 11A-B of the present application, the bottom of the back module mates with a top portion of the base module behind the seat when the back module is rotated fully upright (e.g., a "first position"), and the rear of the back module is substantially flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position")”). In other word, there is no drawing support for the substantially planar seat mating surface of the back module is aligned with the first seat portion along a plane extending in the lengthwise direction in the first position (the first position is when the back module is rotated fully upright; see FIGS. 11A-11B; Applicant’s argument, Page 8 of 9, “as illustrated in FIGS. 11A-B of the present application, the bottom of the back module mates with a top portion of the base module behind the seat when the back module is rotated fully upright (e.g., a "first position")”).
Claim 15 recites the limitation “back protrusions” in line 2.
Claim 16 recites the limitation “pad protrusion” in line 2
Claim 16 recites the limitation “pad groove” in line 3
Claim 17 recites the limitation “back groove” in line 2
Claim 17 recites the limitation “seat protrusions” in line 3
Therefore, the limitations above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“adjustable locking mechanism” in claim 20. This limitation invokes 112f because the limitation has the generic place holder “mechanism” in combination with the functional language “locking” with no specification structure. Further, although the specification disclose the structure of the adjustable locking mechanism is equivalent with an adjustable clamping system which include an internal sleeve and a clamp. (Applicant’s specification, Para [00137] “adjustable clamping system 1300 is disposed within an internal surface of, or immediately above or below, both tower receiving tubes 440, and includes an internal compression sleeve 1302”, Para [00138] “Adjustable clamping system 1300 further includes a compression clamp 1304 disposed about an outer dimension of compression sleeve 1302.”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a hinge assembly” in claim 1. This limitation does not invokes 112f because this limitation has the structural language “hinge” in combination with the generic place holder “assembly”
“module attachment mechanism” in claim 8. This limitation does not invokes 112f because this limitation has the structural language “module attachment” in combination with the generic place holder “mechanism”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites the limitation “wherein the rear back surface is configured to substantially align with the rear base surface, in each of the first and second positions, along a plane extending in the heightwise direction” in lines 1-3. As shown in FIGS. 11A and 11B, the rear back surface is aligned with the rear base surface when the bottom of the back module mates with a top portion of the base module behind the sear and the back module is rotated fully upright (e.g. “first position”) (see FIGS. 11A-11B, Applicant’s argument, Page 8 of 9, “as illustrated in FIGS. 11A-B of the present application, the bottom of the back module mates with a top portion of the base module behind the seat when the back module is rotated fully upright (e.g., a "first position"), and the rear of the back module is substantially flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position")”). However, as shown in FIGS. 11A-11B, the rear back surface is not aligned with the rear base surface when the rear of the back module is flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position") (see FIGS. 11A-11B, Applicant’s specification, Para [00131] “back module is shown tilted all the way rearwards about folding hinge system 1102 until the rearmost surface of back module 104 contacts the rearmost surface of base module 102”, Applicant’s argument, Page 8 of 9, “as illustrated in FIGS. 11A-B of the present application, the bottom of the back module mates with a top portion of the base module behind the seat when the back module is rotated fully upright (e.g., a "first position"), and the rear of the back module is substantially flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position")”). In other word, there is no support in the drawings and the specification for the rear back surface to be aligned with the rear base surface in the second position. Therefore, this limitation is considered as new matter. 
Claim 10 recites the limitation “wherein the substantially planar seat mating surface of the back module is configured to substantially align, in each of the first and second positions, with the first seat portion along a plane extending in the lengthwise direction” in lines 1-3. The Examiner take the position that the substantially planar seat mating surface of the back module is equivalent with the bottom surface of the back module. As shown in FIGS. 11A and 11B, the substantially planar seat mating surface of the back module is aligned with the first seat portion along a plane extending in the lengthwise direction only when the rear of the back module is flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position") (see FIGS. 11A-11B, Applicant’s specification, Para [00131] “back module is shown tilted all the way rearwards about folding hinge system 1102 until the rearmost surface of back module 104 contacts the rearmost surface of base module 102”, Applicant’s argument, Page 8 of 9, “as illustrated in FIGS. 11A-B of the present application, the bottom of the back module mates with a top portion of the base module behind the seat when the back module is rotated fully upright (e.g., a "first position"), and the rear of the back module is substantially flush with the rear of the base module when the back module is rotated fully downward (e.g., a "second position")”). In other word, there is no support in the drawings and the specification for the substantially planar seat mating surface of the back module to be aligned with the first seat portion along a plane extending in the lengthwise direction in the first position. 

Claims 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites the limitation “wherein the rear back surface is configured to substantially align with the rear base surface, in each of the first and second positions, along a plane extending in the heightwise direction” in lines 1-3. The first position is when the bottom of the back module mates with a top portion of the base module behind the seat and the back module is rotated fully upright (see FIG. 11A). The second position is when the rear of the back module is substantially flush with the rear of the base module and the back module is rotated fully downward (see FIG.11B, Applicant’s specification, Para [00131] “back module is shown tilted all the way rearwards about folding hinge system 1102 until the rearmost surface of back module 104 contacts the rearmost surface of base module 102”). Therefore, it is impossible for the rear back surface to be aligned with the rear base surface in both the first and second positions because the first position and the second position are different (the difference between the first and second position is approximately 90 degrees).
Claim 10 recites the limitation “wherein the substantially planar seat mating surface of the back module is configured to substantially align, in each of the first and second positions, with the first seat portion along a plane extending in the lengthwise direction” in lines 1-3. The Examiner take the position that the substantially planar seat mating surface of the back module is equivalent with the bottom surface of the back module. The first position is when the bottom of the back module mates with a top portion of the base module behind the seat and the back module is rotated fully upright (see FIG. 11A). The second position is when the rear of the back module is substantially flush with the rear of the base module and the back module is rotated fully downward (see FIG.11B, Applicant’s specification, Para [00131] “back module is shown tilted all the way rearwards about folding hinge system 1102 until the rearmost surface of back module 104 contacts the rearmost surface of base module 102”). Therefore, it is impossible for the substantially planar seat mating surface of the back module to be aligned with the first seat portion along a plane extending in the lengthwise direction in both the first and second positions because the first position and the second position are different (the difference between the first and second position is approximately 90 degrees).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "substantially" in line 2.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 9 recites the limitation "substantially" in line 2.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 10 recites the limitation "substantially" in lines 1, 2.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 11 recites the limitation "substantially" in line 3.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 12 recites the limitation "substantially" in line 2.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 13 recites the limitation "substantially" in line 2.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 14 recites the limitation "substantially" in line 3.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 15 recites the limitation "substantially" in line 1.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 16 recites the limitation "substantially" in line 4.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 17 recites the limitation "substantially" in line 1.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 18 recites the limitation "substantially" in line 2.  The specification does not define "substantially", therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggest to remove this limitation.
Claim 20 recites the limitation "the removable tower module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linjama (CN 110192733 A) in view of Siaperas (US 2019/0166993 A1) 
Regarding claim 1: Linjama disclose a high back chair (see FIG.6, the high back chair include the annotated base module and the annotated back module) for an exercise system (reinforcing seat, Abstract “The invention claims a is arranged for reinforcing seat via a vibration sound perception, the seat comprises a cushion and a voice reconstruction component (20)”), comprising: 
a base module (see annotated in FIGS.6-7) including (i) a first seat portion (top surface of the base module, see FIG.6) having a first seat depth (see annotated in FIG.6) extending in a lengthwise direction (see annotated in FIG.6) from a front portion (see annotated in FIG.6) of the base module toward a rear portion (see annotated in FIG.6) of the base module, and (ii) a fixed base height (see annotated in FIG.6) extending in a heightwise direction (see annotated in FIG.6) from a bottommost portion (bottom surface of the base module, see annotated in FIG.6) of the high back chair toward the first seat portion (top surface of the base module, see FIG.6); 
a connection (see annotated in FIG.6) between the base module (see annotated in FIG.6) and a back module (see annotated in FIG.6) at an upper portion (top portion of the base, see annotated in FIG.6) of the base module in the heightwise direction opposite the bottommost portion (see annotated in FIG.6) of the high back chair;
a back module (see annotated in FIGS.6-7) fixedly attached to the base module (see annotated in FIGS.6-7) and configured to movably engage with at least one portion (see annotated in FIG.7) of the base module disposed apart from the connection (see annotated in FIGS.6-7) between the base module and the back module.

    PNG
    media_image1.png
    684
    1153
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    736
    910
    media_image2.png
    Greyscale

Linjama does not specificalldisclose a hinge assembly fixedly attached to the base module at an upper portion of the base module in the heightwise direction opposite the bottommost portion of the high back chair; and 
a back module fixedly attached to the hinge assembly and configured to movably engage with at least one portion of the base module disposed apart from the hinge assembly.
Siaperas teach an analogous exercise device a hinge assembly (Siaperas, hinge 29, see annotated in FIG.14) fixedly attached to the base module (Siaperas, see annotated in FIGS.14 and 27) at an upper portion (Siaperas, see annotated in FIG.14) of the base module in the heightwise direction (Siaperas, see annotated in FIG.14) opposite the bottommost portion (Siaperas, see annotated in FIG.14) of the high back chair; and 
a back module (Siaperas, see annotated in FIGS.14 and 27) fixedly attached to the hinge assembly (Siaperas, see annotated in FIG.14)

    PNG
    media_image3.png
    775
    689
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    734
    674
    media_image4.png
    Greyscale

 Linjama in view of Siaperas teach a back module (Linjama, see annotated in FIGS.6-7) configured to movably engage with at least one portion (Linjama, see annotated in FIG.7) of the base module disposed apart from the hinge assembly (Siaperas, see annotated in FIG.14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high chair of Linjama by adding the hinge assembly of Siaperas to the connection between the back module and the base module of Linjama for the purpose of providing a protection for the internal edges of the back module and the base module during the rotation. 

Regarding claim 2: Linjama in view of Siaperas teach wherein the back module (Linjama, see annotated in FIGS.6-7) is further configured rotate with respect to the base module (Linjama, see annotated in FIGS.6-7) about the hinge assembly (Siaperas, see annotated in FIG.14) between a first position (Linjama, see FIG.6) and a second position (Linjama, see FIG.7) different than the first position (Linjama, see FIGS.6-7).

Regarding claim 3: Linjama in view of Siaperas teach wherein the back module (Linjama, see annotated in FIGS.6-7) includes a rear back surface (Linjama, the rear back surface is the bottom surface of the back module, see FIG.6) extending away from the hinge assembly (Siaperas, see annotated in FIG.14).

Regarding claim 4: Linjama in view of Siaperas teach wherein the base module (Linjama, see annotated in FIGS.6-7) includes a rear base surface (Linjama, the rear back surface is the bottom surface of the base module, see FIG.6) extending between the hinge assembly (Siaperas, see annotated in FIG.14) and the bottommost portion (Linjama, see annotated in FIG.6) of the high back chair in the heightwise direction (Linjama, see annotated in FIG.6).

Regarding claim 19: Linjama in view of Siaperas teach wherein a removable tower module (Linjama, flexible element is considered to a removable tower module because the flexible element can be torsion bar and can be replaceable, Lijama_translate, Page 5-6, “the flexible element 16, 21 may be, for example, elastic mechanical member (such as a spring or torsion bar) such as an elastic material (such as foam plastic material, rubber)”, Page 7 “the one or more elastic elements 16 is mechanically tuned mounted to frame structure 18. can be made of elastic material of other type to replace the use one or more elastic elements 16.”) configured to mate with the back module (Linjama, see FIG.6) when the back module is engaged in the first position (Linjama, see FIG.6).

Claims 1-3, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sramek (US 2020/0046128 A1) in view of Lichter (US 3007737 A)
Regarding claim 1: Sramek disclose a high back chair (the high back chair include the back module and the base module, see FIG.2) for an exercise system (Abstract, “A seating apparatus cushioned for providing comfortable seating of a body for living room, office and other seating environments.”), comprising: 
a base module (see annotated in FIG.2) including (i) a first seat portion (see annotated in FIG.2) having a first seat depth (the length of the first seat portion, see FIG.2) extending in a lengthwise direction (see annotated in FIG.2) from a front portion (front 2, see annotated in FIG.2) of the base module toward a rear portion (rear 3, see annotated in FIG.2) of the base module, and (ii) a fixed base height (see annotated in FIG.2) extending in a heightwise direction (see annotated in FIG.2) from a bottommost portion (see annotated in FIG.2) of the high back chair toward the first seat portion (see annotated in FIG.2); 

    PNG
    media_image5.png
    723
    1109
    media_image5.png
    Greyscale

Sramek does not disclose a hinge assembly fixedly attached to the base module at an upper portion of the base module in the heightwise direction opposite the bottommost portion of the high back chair; and 
 a back module fixedly attached to the hinge assembly and configured to movably engage with at least one portion of the base module disposed apart from the hinge assembly.
Lichter teach an analogous exercise device having a chair wherein a hinge assembly (Lichter, hinge member 60, see annotated in FIGS.2-3) fixedly attached to the base module (Lichter, see annotated in FIGS.2-3) at an upper portion (Lichter, see annotated in FIG.2) of the base module in the heightwise direction (Lichter, see annotated in FIG.3) opposite the bottommost portion (Lichter, see annotated in FIG.3) of the high back chair; and 
 a back module (Lichter, see annotated in FIGS.2-3) fixedly attached to the hinge assembly (Lichter, see annotated in FIG.2) and configured to movably engage with at least one portion (Lichter, see annotated in FIG.2) of the base module disposed apart from the hinge assembly (Lichter, see annotated in FIG.3).

    PNG
    media_image6.png
    936
    864
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high chair of Sramek by adding the hinge assembly of Lichter to connect the base module and the back module for the purpose of providing a protection for the internal edges of the back module and the base module during the rotation.
Regarding claim 2: Sramek in view of Lichter teach wherein the back module (Lichter, see annotated in FIGS. 2-3) is further configured rotate with respect to the base module (Lichter, see annotated in FIGS. 2-3) about the hinge assembly (Lichter, see annotated in FIGS. 2-3) between a first position (Lichter, see FIG. 2) and a second position (Lichter, see FIG. 3) different than the first position (Lichter, see FIG. 2).

Regarding claim 3: Sramek in view of Lichter teach wherein the back module (Lichter, see annotated in FIG. 2) includes a rear back surface (Lichter, see annotated in FIG. 2) extending away from the hinge assembly (Lichter, see annotated in FIG. 2).

Regarding claim 19: Sramek further disclose wherein a removable tower module (Sramek, see annotated in FIG.2, Para [0073] “The supports 16, 17, 18 and 19 can be ignored, retracted, hidden or removed.”) configured to mate with the back module (Sramek, see annotated in FIG.2) when the back module (Sramek, see annotated in FIG.2) is engaged in the first position (Sramek, see FIG.2).

Regarding claim 20: Sramek further disclose wherein the back module (Sramek, see annotated in FIG.2) further includes adjustable locking mechanisms (see claim interpretation 112f above, the adjustable locking mechanism includes a sleeve and a clamp; Sramek, the tube 85 is interpreted to be the sleeve, the hinge 85-1 is interpreted to be the clamp because they both perform the similar function of securing two members together) configured to enable the removable tower module  (Sramek, see annotated in FIG.2, Para [0073] “The supports 16, 17, 18 and 19 can be ignored, retracted, hidden or removed.”) to fixedly attach with the back module (Sramek, see annotated in FIG.2) at a plurality of adjustable tower heights (the plurality of adjustable tower heights are shown in FIGS.2 and 5) in the heightwise direction (Sramek, see annotated in FIG.2).

    PNG
    media_image7.png
    672
    699
    media_image7.png
    Greyscale




Examiner notes
	The Examiner does not have any prior art to reject claims 5-18 because claims 5 and 10 fail to comply the enablement requirement (see Claim Rejection 112a new matter and enablement above)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Specifically, Applicant’s arguments with respect to claim(s) 1 with respect to Chen (US 2010/0255965) have been considered but are moot because the Examiner no longer apply Chen to reject claim 1. Indeed, claim 1 with the new limitation is now rejected as being unpatentable over Linjama (CN 110192733 A) in view of Siaperas (US 2019/0166993 A1) and Sramek (US 2020/0046128 A1) in view of Lichter (US 3007737 A).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                    

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784